DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 07/11/2022 is acknowledged.  Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-13 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US20160360770 (12/15/2016; PTO 892) in view of US20140377421 (08/15/2017; PTO 892), US20080226781 (09/18/2008; PTO 892), US20130267683 (10/10/2013; PTO 892).

US20160360770 teaches a method of treating a biomass comprising a microcrop to produce a product comprising soluble microcrop protein, the method comprising lysing a first portion of the biomass to form a first portion of lysed biomass; separating the first portion of lysed biomass to generate a first portion of a juice fraction and a first portion of a solid fraction; separating the first portion of the juice fraction to generate a first portion of a first juice and a first portion of a first cake, wherein the first juice comprises the soluble microcrop protein; and filtering the first portion of the first juice to generate a first portion of the product comprising a soluble microcrop protein and a reject stream (see entire publication and claims especially abstract and  claims 1-14).  US20160360770 teaches filtering the first portion of the second soluble protein fraction (e.g., reverse osmosis filtering, nanofiltering) to generate a concentrated protein and a permeate( see paragraph [0013],[0034]).  US20160360770 teaches that the method may comprise filtering (e.g., reverse osmosis filtering, nanofiltering) a first portion of the second soluble protein fraction to generate a first portion of a concentrated protein and a permeate (see paragraph [0007]).  US20160360770 teaches that a polyphenol reduction process may comprise passing a polyphenol-
rich product through an ion exchange resin(see paragraph [0097]).  US20160360770 teaches that an ion exchange resin may be a strongly acidic resin, a strongly basic resin, a weakly acidic resin, a weakly basic resin, a weak anion exchange resin, a strong anion exchange resin, a weak cation exchange resin, a strong cation exchange resin, or any combination thereof(see paragraph [0097]).  US20160360770 teaches that the reverse osmosis filtration and/or nanofiltration may reduce a concentration of undesirable dissolved compounds (e.g., salts, calcium ions) m a resulting concentrated protein (see paragraph [0245])  US20160360770 teaches that filtering the first portion of the second soluble protein fraction (e.g., reverse osmosis filtering, nanofiltering) to generate a concentrated protein and a permeate(see paragraphs [0013], [0034]).  US20160360770 teaches drying the first portion of the product comprising soluble microcrop protein to generate a first portion of a dry protein concentrate (see claims 1-2).  US20160360770 teaches lysing a first portion of the biomass to form a first portion of lysed biomass; separating the first portion of lysed biomass to generate a first portion of a juice fraction and a first portion of a solid fraction; and separating the first portion of the juice fraction to generate a first portion of a first juice and a first portion of a first cake, wherein the first juice comprises the soluble microcrop protein (see abstract; claims 1, 5).  US20160360770 teaches that the microcrop comprises Lemna(see claim 12; paragraph [0002]).  The teachings of the reference differ from the claims in that the reference does not teach demineralizing a protein liquor to generate a demineralized protein liquor and the protein liquor comprising a soluble microcrop protein and a Vitamin Bl2.

US20140377421 teaches a method comprising providing a crushed or liquefied extract of a plant material, wherein the purification means is capable of at least partially separating an undesirable component, from a desirable component, wherein the desirable component is selected from the group consisting of a mineral, a vitamin, and wherein plant materials also contain water soluble vitamins such as vitamins C, Bl, B2, and Bl2 (see entire publication and claims especially  claims 1-13; and paragraphs [0005]-[0013]).

US20080226781 teaches methods of obtaining vegetable proteins and/or peptides comprising a) preparing a vegetable starting material containing proteins and/or peptides in an aqueous matrix; b) optionally eliminating solid components from said aqueous matrix and/or clarifying said aqueous matrix; c) isolating the proteins and/or peptides from the aqueous matrix by adsorption on at least one ion exchanger membrane made of a synthetic polymer; d) optionally rinsing the ion exchanger membrane in order to remove impurities; e) desorbing the proteins and/or peptides from the ion exchanger membrane with at least one eluent; f) isolating the proteins and/or peptides from the eluent; and g) optionally drying the isolated proteins and/or peptides; and a protein, peptide and/or mixtures thereof prepared in accordance with the methods, and uses thereof.  See entire publication and claims especially claims 1-18 and paragraphs [0010] - [0023].

US20130267683 teaches a method for manufacturing plant protein hydrolysates for use in food, the method comprising: providing a suspension of plant protein; adding to the suspension of plant protein an enzyme to form a mixture such that plant protein hydrolysis occurs; filtering the resulting mixture through an ultrafiltration module; and collecting the filtrate comprising the plant protein hydrolysate for use as a food (see entire publication and claims especially claims 1-10).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by modifying the teachings of US20160360770 to demineralize by filtration of the protein liquor comprising a liquid portion of a lysed microcrop that has been separated to generate the liquid portion and a solid portion as taught and/or suggested by US20160360770  and/or US20130267683  to generate a demineralized protein liquor comprising a soluble microcrop protein and a Vitamin Bl2 as taught and/or suggested by US20140377421.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple method that can produce products comprising a soluble microcrop protein and a Vitamin B12.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to isolate at least part of the proteins and/or peptides from the aqueous matrix by adsorption on at least one ion exchange membrane made of a synthetic polymer as taught and/or suggested by US20080226781.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hydrolyze the lysed biomass prior to separating the lysed biomass and treat the milk base to reduce at least one of a microbial concentration and an enzymatic activity level as taught and/or suggested by US20130267683.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because treating and lysing a microcrop to obtain products including proteins are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 16803792 in view of US20160360770 (12/15/2016; PTO 892), US20140377421 (08/15/2017; PTO 892), US20080226781 (09/18/2008; PTO 892), US20130267683 (10/10/2013; PTO 892. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach method steps of hydrolyzing, filtering, demineralizing, and/or filtering mcirocrop to obtain a protein for milk base.

	The teachings of the references have been stated above.

	Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of the copending application  to demineralize by filtration of the protein liquor comprising a liquid portion of a lysed microcrop that has been separated to generate the liquid portion and a solid portion as taught and/or suggested by US20160360770  and/or US20130267683  to generate a demineralized protein liquor comprising a soluble microcrop protein and a Vitamin Bl2 as taught and/or suggested by 20140377421, where the combination of the teachings renders obvious claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 16882106 in view of US20160360770 (12/15/2016; PTO 892), US20140377421 (08/15/2017; PTO 892), US20080226781 (09/18/2008; PTO 892), US20130267683 (10/10/2013; PTO 892. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach method steps of hydrolyzing, filtering, demineralizing, and/or filtering mcirocrop to obtain a protein for milk base.

	The teachings of the references have been stated above.

	Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of the copending application  to demineralize by filtration of the protein liquor comprising a liquid portion of a lysed microcrop that has been separated to generate the liquid portion and a solid portion as taught and/or suggested by US20160360770  and/or US20130267683  to generate a demineralized protein liquor comprising a soluble microcrop protein and a Vitamin Bl2 as taught and/or suggested by 20140377421, where the combination of the teachings renders obvious claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.	Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application 17214341 in view of US20160360770 (12/15/2016; PTO 892), US20140377421 (08/15/2017; PTO 892), US20080226781 (09/18/2008; PTO 892), US20130267683 (10/10/2013; PTO 892. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach method steps of hydrolyzing, filtering, demineralizing, and/or filtering mcirocrop to obtain a protein for milk base.

	The teachings of the references have been stated above.

	Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of the copending application  to demineralize by filtration of the protein liquor comprising a liquid portion of a lysed microcrop that has been separated to generate the liquid portion and a solid portion as taught and/or suggested by US20160360770  and/or US20130267683  to generate a demineralized protein liquor comprising a soluble microcrop protein and a Vitamin Bl2 as taught and/or suggested by 20140377421, where the combination of the teachings renders obvious claims 1-13 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652